Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended the independent claim 1 and 11 to remove “wherein the driving information…for controlling the unmanned vehicle”; this has overcome the previous 112 rejection.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 10/21/2021, with respect to the rejection(s) of claim(s) 1-20 under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over CN 106094823 A, Liu Jian-Hao, “Automobile Dangerous Driving Actions Of Processing Method And System”, in view of US 20190344804 A1, “INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING METHOD, AND RECORDING MEDIUM”, Motomura et al and in view of CN 102521978 A, WANG, HAI-FENG, “A Method For Monitoring Driving Time”. As the prior art grounds of rejection were overcome/withdrawn due to arguments alone (applicant’s amendment was related to 112 rejections not the prior art rejection) this action is treated as a second final rejection with the standard final rejection reply time windows, as opposed to an advisory action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 9-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Jian-hao, CN 106094823 A; and further in view of US 20190344804 A1, Motomura et al, “INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING METHOD, AND RECORDING MEDIUM”
	Regarding Claim 1, Liu Jian-Hao teaches “A method for controlling an unmanned vehicle, comprising: acquiring driving information of the unmanned vehicle”( “Optionally, judging whether the vehicle is in dangerous driving state according to the running state data and the driving behavior data, generating driving protection instruction comprising:” here the judgement of the running state data inherently teaches the acquiring of the data);“ ; determining that the course of the unmanned vehicle will be out of control if a value represented by the driving information is beyond a predefined boundary value;”( “Optionally, judging whether the vehicle is in dangerous driving state according to the running state data and the driving behavior data, generating the driving protection instruction comprises: obtaining the current side slip angle, when judging the side leaning angle exceeds a preset deflection angle threshold, determines that the vehicle is in a dangerous driving state, generating the driving defense command, for controlling the vehicle to reduce speed or reduce the deflection angle. “ Here teaches an embodiment where steering angle is compared to a boundary (preset deflection angle threshold) and if it is beyond the vehicle is in a dangerous driving state);“ 
“Optionally, judging whether the vehicle is in dangerous driving state according to the running state data and the driving behavior data and generating driving defense command comprises: according to the vehicle operating parameters, the geographical position information of the vehicle. the periphery of the car or object relative distance and relative position information and electronic map information to determine the current road, and vehicle acceleration, braking and steering in the unit time, times of when judging the vehicle acceleration in unit time. number of braking and steering exceeds a preset threshold corresponding to the current road condition when it is determined that the vehicle is in a dangerous driving state, generating the driving defence instructions to control acceleration, braking and steering state of the vehicle.”
	Motomura et al teaches determining of driving safety levels, these levels being predetermined and set/determined in respect to unmanned monitoring information and then controlling the autonomous vehicle according to the safety levels corresponding with the vehicle monitoring information. Motomura et al teaches [0070] “Positions of boundaries between safety range A1, comfort range A2, and hazard range A3 in travel state radar chart A may be set on the basis of drive records and travel records of a specific driver of vehicle 1, or set on the basis of drive records and travel records of multiple drivers. In the present exemplary embodiment, the drive records and the travel records of multiple drivers are used. This can generalize boundary positions without applying features peculiar to individual drivers. Boundary positions based on the drive records and the travel records of multiple drivers may be determined by machine learning or by a statistical method. In the present exemplary embodiment, a statistical method is adopted.” Figure 8 below shows a chart with the safety levels (demarked by the dotted lines in the chart) and then controls the autopilot/response of the vehicle based on its unmanned vehicle monitoring information (speed, accel, distances, etc) in respect to these boundaries. [0083] In Step S103 in parallel with Step S102, safety-and-comfort determiner 102 in information processing system 100 reads the detection data of detector 11 and travel state radar chart A from storage 12. The detection data read out in Step S103 is data detected at the same time as the detection data read out in Step S102. In Step S109, safety-and-comfort determiner 102 plots features and environmental parameter values in the detection data on travel state radar chart A. When all plotted dots fall under safety range A1 in travel state radar chart A, safety-and-comfort determiner 102 determines a behavior for retaining the travel state indicated in travel state radar chart A as a safe behavior, and this safe behavior is output to safety determiner 103 as the safe behavior signal. When some plotted dots fall under comfort range A2 or hazard range A3, safety-and-comfort determiner 102 changes travel state line B in travel state radar chart A such that dots concerned come within safety range A1, determines a behavior for changing the travel state of travel state line B before change to that after change as the safe behavior, and outputs this safe behavior to safety determiner 103 as the safe behavior signal.” And [0075] More specifically, when item values are to be changed, safety-and-comfort determiner 102 changes item values falling under comfort range A2 and hazard range A3 to values at boundary A12 between safety range A1 and comfort range A2, and retains item values in safety range A1. For changing item values, those in comfort range A2 and hazard range A3 may be changed to values inside boundary A12 of safety range A1. For example, in the examples shown in FIG. 10A and FIG. 10B, safety-and-comfort determiner 102 changes acceleration and speed of the driver's vehicle, and distance to the following vehicle. Safety-and-comfort determiner 102 determines a safe behavior for changing the current travel state of vehicle 1 shown in FIG. 10A to the travel state of vehicle 1 shown in FIG. 10B, and outputs a signal indicating the determined safe behavior to safety determiner 103 as a safe behavior signal. The safe behavior is a behavior to adjust the travel state of vehicle 1 to make parameter values indicating the current travel state of vehicle 1 fall under safety range A1.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the application to modify Liu Jian-Hao to implement the radar chart and safety boundaries calculation and driving line calculation/response as the “driving protection instruction” generation/carrying out. One would be motivated to make this modification as by implementing the safety levels/boundaries as taught in Motomura et al as taught in [0070] “Positions of boundaries between safety range A1, comfort range A2, and hazard range A3 in travel state radar chart A may be set on the basis of drive records and travel records of a specific driver of vehicle 1, or set on the basis of drive records and travel records of multiple drivers. In the present exemplary embodiment, the drive records and the travel records of multiple drivers are used. This can generalize boundary positions without applying features peculiar to individual drivers. Boundary positions based on the drive records and the travel records of multiple drivers may be determined by machine learning or by a statistical method. In the present exemplary embodiment, a statistical method is adopted.” One would be motivated to implement the safety level/boundary calculations and response of Motomura in order to provide a more specific way of calculating the risk determination and response resulting in a safer system/a system which responds in a way more equivalent to a human increasing user satisfaction. The resulting modification would teach all the aspects of claim 1.

    PNG
    media_image1.png
    704
    552
    media_image1.png
    Greyscale

( [0071] “For example, a value for each item at boundary A12 between safety range A1 and comfort range A2 may be a mean value or a value near the statistical center, such as a center value and a most-frequent value, of values for each item in the drive records and the travel records of multiple drivers. This boundary A12 belongs to safety range A1 in the present exemplary embodiment, but it may belong to comfort range A2. For example, each item of the drive records and the travel records of many and unspecified drivers generally shows distribution close to normal distribution, as shown in FIG. 9. FIG. 9 is an example of vehicle speed distribution. The horizontal axis indicates driver's vehicle speed and the vertical axis indicates the cumulative number of detections of the driver's vehicle speed. When the mean value is a value at boundary A12, safety range A1 includes most of the bottom half of driver's vehicle speed records, and thus is a safety-oriented range. This is same for other items. Safety range A1 determined on the basis of this type of boundary A12 is a range oriented to safety.” Here the safety levels and the unmanned vehicle information correspond with each other );“ and controlling, according to the unmanned driving information corresponding to the safety level, the unmanned vehicle to drive.”( [0075] “More specifically, when item values are to be changed, safety-and-comfort determiner 102 changes item values falling under comfort range A2 and hazard range A3 to values at boundary A12 between safety range A1 and comfort range A2, and retains item values in safety range A1. For changing item values, those in comfort range A2 and hazard range A3 may be changed to values inside boundary A12 of safety range A1. For example, in the examples shown in FIG. 10A and FIG. 10B, safety-and-comfort determiner 102 changes acceleration and speed of the driver's vehicle, and distance to the following vehicle. Safety-and-comfort determiner 102 determines a safe behavior for changing the current travel state of vehicle 1 shown in FIG. 10A to the travel state of vehicle 1 shown in FIG. 10B, and outputs a signal indicating the determined safe behavior to safety determiner 103 as a safe behavior signal. The safe behavior is a behavior to adjust the travel state of vehicle 1 to make parameter values indicating the current travel state of vehicle 1 fall under safety range A1.” Here the vehicle is controlled such that it reaches the goal state within the boundaries of the radar chart/safety levels.);
	Regarding Claim 3, Modified Liu Jian-Hao teaches “The method according to claim 2, wherein the controlling, according to the unmanned driving information corresponding to the safety level, the unmanned vehicle to drive comprises: determining an autopilot controlling apparatus corresponding to the safety level according to a predefined correspondence between a safety level and an autopilot controlling apparatus;”( Motomura [0075] “More specifically, when item values are to be changed, safety-and-comfort determiner 102 changes item values falling under comfort range A2 and hazard range A3 to values at boundary A12 between safety range A1 and comfort range A2, and retains item values in safety range A1. For changing item values, those in comfort range A2 and hazard range A3 may be changed to values inside boundary A12 of safety range A1. For example, in the examples shown in FIG. 10A and FIG. 10B, safety-and-comfort determiner 102 changes acceleration and speed of the driver's vehicle, and distance to the following vehicle. Safety-and-comfort determiner 102 determines a safe behavior for changing the current travel state of vehicle 1 shown in FIG. 10A to the travel state of vehicle 1 shown in FIG. 10B, and outputs a signal indicating the determined safe behavior to safety determiner 103 as a safe behavior signal. The safe behavior is a behavior to adjust the travel state of vehicle 1 to make parameter values indicating the current travel state of vehicle 1 fall under safety range A1.”);“ and transmitting the unmanned driving information corresponding to the safety level to the autopilot controlling apparatus corresponding to the safety level to cause the autopilot controlling apparatus corresponding to the safety level to control driving of the unmanned vehicle.”( [0075] More specifically, when item values are to be changed, safety-and-comfort determiner 102 changes item values falling under comfort range A2 and hazard range A3 to values at boundary A12 between safety range A1 and comfort range A2, and retains item values in safety range A1. For changing item values, those in comfort range A2 and hazard range A3 may be changed to values inside boundary A12 of safety range A1. For example, in the examples shown in FIG. 10A and FIG. 10B, safety-and-comfort determiner 102 changes acceleration and speed of the driver's vehicle, and distance to the following vehicle. Safety-and-comfort determiner 102 determines a safe behavior for changing the current travel state of vehicle 1 shown in FIG. 10A to the travel state of vehicle 1 shown in FIG. 10B, and outputs a signal indicating the determined safe behavior to safety determiner 103 as a safe behavior signal. The safe behavior is a behavior to adjust the travel state of vehicle 1 to make parameter values indicating the current travel state of vehicle 1 fall under safety range A1.” Here is teaching of choosing a autopilot response to reach a safety level (corresponding to the safety level));
( Motomura [0075] “More specifically, when item values are to be changed, safety-and-comfort determiner 102 changes item values falling under comfort range A2 and hazard range A3 to values at boundary A12 between safety range A1 and comfort range A2, and retains item values in safety range A1. For changing item values, those in comfort range A2 and hazard range A3 may be changed to values inside boundary A12 of safety range A1. For example, in the examples shown in FIG. 10A and FIG. 10B, safety-and-comfort determiner 102 changes acceleration and speed of the driver's vehicle, and distance to the following vehicle. Safety-and-comfort determiner 102 determines a safe behavior for changing the current travel state of vehicle 1 shown in FIG. 10A to the travel state of vehicle 1 shown in FIG. 10B, and outputs a signal indicating the determined safe behavior to safety determiner 103 as a safe behavior signal. The safe behavior is a behavior to adjust the travel state of vehicle 1 to make parameter values indicating the current travel state of vehicle 1 fall under safety range A1.” Motomura’s safety levels/boundaries and controlling of the vehicles state in respect to those boundaries includes vehicle speed, distance to obstacles (location information).)
	Regarding Claim 5, modified Liu Jian-Hao teaches “The method according to claim 4, wherein the unmanned vehicle monitoringdriving information comprises at least one of: a changed speed, a changed driving direction, changed location information, and a changed positioning frequency.”( [0075] “More specifically, when item values are to be changed, safety-and-comfort determiner 102 changes item values falling under comfort range A2 and hazard range A3 to values at boundary A12 between safety range A1 and comfort range A2, and retains item values in safety range A1. For changing item values, those in comfort range A2 and hazard range A3 may be changed to values inside boundary A12 of safety range A1. For example, in the examples shown in FIG. 10A and FIG. 10B, safety-and-comfort determiner 102 changes acceleration and speed of the driver's vehicle, and distance to the following vehicle. Safety-and-comfort determiner 102 determines a safe behavior for changing the current travel state of vehicle 1 shown in FIG. 10A to the travel state of vehicle 1 shown in FIG. 10B, and outputs a signal indicating the determined safe behavior to safety determiner 103 as a safe behavior signal. The safe behavior is a behavior to adjust the travel state of vehicle 1 to make parameter values indicating the current travel state of vehicle 1 fall under safety range A1.” Here the changing to “fall under safety range” teaches the changed speed, steering angle (direction), distance to other vehicles (location information) as in the end point/goal values for these parameters are the “changed” values. )
	Regarding Claim 7, Modified Liu Jian-Hao teaches “The method according to claim 1, wherein the determining that the course of the unmanned vehicle will be out of control if a value represented by the driving information is beyond a predefined boundary value comprises: determining a predefined boundary value corresponding to the driving information according to a predefined boundary value list, wherein”( “Optionally, judging the vehicle whether is less than the safe distance with the distance between the nearby vehicle based on the running track and the running state of the vehicle and the peripheral vehicle; when the distance between the vehicle and the peripheral vehicle is less than the safe distance; judging the vehicle running according to the present driving instructions, whether there is collision with a nearby vehicle or object in the preset time threshold, if so, generated based on the running track of the vehicle and the peripheral vehicle can avoid the traffic accident that route, The avoidance route generating order and sending the driving protection to the vehicle black box, the driving protection instruction comprises: turning, controlling the throttle to open or close one or more instructions to brake.” Here teaches a predetermined time/distance boundary value);” wherein the boundary value list comprises at least one piece of driving information, and each of the at least one piece of driving information has a predefined boundary value; and determining that the course of the unmanned vehicle will be out of control if a value represented by the driving information is beyond the predefined boundary value corresponding to the driving information.”( According to an aspect of an embodiment of the invention, the embodiment of the invention claims a processing method of automobile dangerous driving behavior, comprising: obtaining the running state data and the driving behavior data recording of vehicle data in the storage device; judging whether the vehicle is in dangerous driving state according to the running state data and the driving behaviour data, if it is, then generating driving defense command and sends it to the vehicle control unit;” Here teaches the judgement based on running and/or driving behavior data to determine a dangerous driving state (will lose control). From the examples of this judgement the use of boundaries (thresholds) is taught “Optionally, judging the vehicle whether is less than the safe distance with the distance between the nearby vehicle based on the running track and the running state of the vehicle and the peripheral vehicle; when the distance between the vehicle and the peripheral vehicle is less than the safe distance; judging the vehicle running according to the present driving instructions, whether there is collision with a nearby vehicle or object in the preset time threshold, if so, generated based on the running track of the vehicle and the peripheral vehicle can avoid the traffic accident that route, The avoidance route generating order and sending the driving protection to the vehicle black box, the driving protection instruction comprises: turning, controlling the throttle to open or close one or more instructions to brake.” Here teaches a distance/time boundary to nearby vehicles)
	Regarding Claim 9, Modified Liu Jian-Hao teaches “The method according to claim 1, wherein the driving information is any one of: an acceleration, a deceleration, a vehicle response time, a speed, and location information of an obstacle.”(Liu Jian-Hao teache “Optionally, judging whether the vehicle is in dangerous driving state according to the running state data and the driving behavior data, generating driving protection instruction comprising: based on the preset dangerous driving judging rule to the running state data and analyzing the driving behaviour data, judging whether the vehicle in the current driving state is in the preset time threshold will occur traffic accident, if so, determining whether the vehicle is in dangerous driving state, and generates the driving protection instruction can avoid the traffic accident. Alternatively, the running state data comprising: a vehicle operating parameters, the geographical position information of the vehicle and the relative distance of the peripheral vehicle or object and relative position information. Optionally, the vehicle data storage device mounted on a vehicle by vehicle sensor collects the vehicle operation parameter, the vehicle running parameter comprises the driving speed, engine speed, accelerator opening, brake status, steering angle, light state parameter, oil consumption and range information; the vehicle data storage device by GPS device collects the geographical position information of the vehicle, the peripheral vehicle or object of the relative distance and relative position information collected by the ranging radar device and image collecting device is the vehicle data storage device for radar data information and peripheral image information.
“ Here teaches speed, relative position information as the parameters for detecting if the vehicle is in a dangerous driving state (i.e. will be out of control))
Claims 10-14, 16, and 18 are an apparatus claim group equivalent to the method claims 1-5, 7 and 9
	Regarding Claim 19, Liu Jian-Hao et al teaches a device with the components as claimed, “comprising: a transmitter, a receiver, a memory and a processor, “(The technical art can understand, as used herein "terminal", " terminal device not only comprises a radio signal receiver device, it only has a wireless signal receiver without transmitting capabilities of the device, but also comprising receiving and transmitting hardware device which has on the bi-directional communication link, executing bidirectional communication device receiving and transmitting hardware. Such a device may include a cellular or other communication device having a single-line display or a multi-line display or cellular or other communication devices without a multi-line display, PCS (Personal Communications Service, personal communication system) which can combine voice and data processing, facsimile and/or data communications capability, a PDA (Personal Digital Assistant personal digital assistant) that can include a radio frequency receiver, pager, Internet/intranet access, web browser, organizer, calendar and/or a GPS (Global Positioning System, Global Positioning System) receiver, a conventional laptop and/or palmtop computer or other device to a conventional laptop and/or palmtop computer or other device, which has and/or comprises a radio frequency receiver. as used herein "terminal", "terminal device" may be portable, transportable, installed in a vehicle (aeronautical, maritime and/or land), or adapted and/or configured to run locally, and/or in distributed form, operated in any other position and/or operation of the space. as used herein "terminal", "terminal device" also may be a communication terminal, a network terminal, a music/video playing terminal, such as PDA, MID (Mobile Internet Device, mobile internet device) and/or a mobile telephone with music/video playing function, also may be a smart television, a set-top box and other devices.” Here teaches the processor and memory and transceivers and receivers); wherein the memory and processor configured to carry out the method of claim 1( See claim 1’s rejection);
	Claim 20 recites a non-transitory storage medium with instructions; the internal elements are identical to claim 1. Thus the grounds of rejection for claims 20 are identical to claim 1.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Liu Jian-Hao as applied to claims 7 and 15 respectively above, and further in view of CN 102521978 A, Wang Hai-Feng, “A Method For Monitoring Driving Time”.
	Regarding Claim 8, neither Liu Jian-Hao or Motomura et al teach different boundaries for the driving information based on the scenario of the vehicle.
	Wang Hai-Feng teaches a vehicle safety monitoring system which montors the fatigue of a driver Abstract “The invention claims a method for monitoring driving time and device, the vehicle is started for starting the timer to start timing, and the driving time during the travelling process of the vehicle in real time detecting the road environment of the vehicle current driving is changed. If there is a change, then the timer is reset again timing the driving time under new road environment of the vehicle during the travelling process in real time the current time value of the timer and the preset time value corresponding to the road environment of the vehicle to the current running, if it is equal to the preset time value, sending the prompt warning prompting the driver to drunken driving time to remind the driver fatigue. the upper can know, this invention judges the driver fatigue time standard and the road environment of the vehicle current driving, so it can timely remind drivers driving according to the road environment of the current running time of the vehicle, whether the driver is tired of result more accurate and timely and effective reminding.” A form of detecting a dangerous driving state. Further Wang Hai-Feng teaches the setting of a time boundary based on the environment (scenario) [0031] “the timing indicating step: judging whether the vehicle stops, if so, the timer is reset, turning to the step of starting value judging timer, otherwise, the current time is equal to the preset time value and the current driving road corresponding to the environment, if so, sending the prompt to alarm.” Also see [0032-0035]
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify modified Liu Jian-Hao to use the variable time thresholds based on the driving scenario as taught by Wang Hai-Feng. The resulting modification would teach the missing limitation predefined driving information boundaries as being variable/set in respect to the driving scenario of the vehicle. Such a modification would be motivated/obvious based on the KSR rational “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way”. (I) Liu Jian-Hao teaches the base device, dangerous driving state “Optionally, the vehicle data storage device, further comprising: operation parameter collecting module, used for collecting the vehicle running parameters through vehicle sensor, the vehicle running parameter comprises the driving speed, engine speed, throttle opening, brake status, steering angle, light state parameter, oil consumption and range information, a geographic location acquisition module for collecting geographical position information of the vehicle by GPS device, a peripheral data acquisition module, for through ranging radar device and image collecting device collects the radar data information and peripheral image information. as the peripheral vehicle or object relative distance and relative position information.” Thus the modification would not require any new/additional sensors to the invention of Liu Jian-Hao. As such the modification wouldn’t produce unexpected/non-predictable improvements and only require modification to the software of the invention thus being within the ability of one of ordinary skill in the art. Thus claim 8 is obvious in view of modified Liu Jian-Hao and Wang Hai-Feng.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040193347 A1, “Vehicle Control Apparatus, Vehicle Control Method, And Computer Program”, Harumoto et al;
	Harumoto et al teaches a vehicle danger determining syste which includes determining of safety levels with these levels/analysis being based on the environmental scenario. Includes teachings for automatic control of a vehicle at higher safety/danger levels. This document concerns more manually driven vehicles and more limited automatic control such as braking compared to autonomous trajectory navigation/control.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661